FILED
                              NOT FOR PUBLICATION                           OCT 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ESTEBAN ORTEGA-SANCHEZ,                           No. 10-72614

               Petitioner,                        Agency No. A077-596-084

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Esteban Ortega-Sanchez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for cancellation of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s determination regarding continuous physical presence,

Gutierrez v. Mukasey, 521 F.3d 1114, 1116 (9th Cir. 2008), and we deny the

petition for review.

      Substantial evidence supports the agency’s conclusion that Ortega-Sanchez

failed to establish ten years of continuous physical presence in the United States

prior to the service of his Notice to Appear because Ortega-Sanchez knowingly and

voluntarily accepted administrative voluntary departure in lieu of appearing before

an IJ during the relevant ten-year period. See id. at 1117-18 (acceptance of

voluntary departure terminates physical presence if petitioner understood he had

the right to go before an IJ and chose to depart instead).

      PETITION FOR REVIEW DENIED.




                                           2                                   10-72614